
	

114 HR 4674 IH: Nepal Recovery Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4674
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Ms. Meng (for herself, Mr. Crenshaw, Mr. Engel, Mr. Salmon, Mr. Sherman, Mr. Crowley, and Mr. Polis) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To support the sustainable recovery and rebuilding of Nepal following the recent, devastating
			 earthquakes near Kathmandu.
	
	
 1.Short titleThis Act may be cited as the Nepal Recovery Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development. (2)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (3)International financial institutionThe term international financial institution means— (A)each of the institutions listed in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2)); and
 (B)the International Fund for Agricultural Development. 3.FindingsCongress makes the following findings:
 (1)On April 25, 2015, an earthquake measuring 7.8 on the Richter scale and a subsequent earthquake on May 12 measuring 7.3 on the Richter scale and numerous aftershocks—
 (A)devastated Kathmandu, Nepal, and the surrounding areas; (B)killed more than 8,700 people;
 (C)injured hundreds of thousands additional people; (D)destroyed or damaged more than 770,000 homes, leaving the families who had been living in those homes without shelter;
 (E)damaged or destroyed more than 47,000 classrooms; (F)damaged or destroyed over 1,000 health facilities including primary health care centers and birthing centers;
 (G)left many people with newly acquired disabilities, including lost limbs and other physical and mental trauma;
 (H)severely impacted livelihoods and food security for millions of people, including the destruction of stockpiled grains and the loss of more than 17,000 cattle and 40,000 smaller domesticated animals; and
 (I)disrupted social structures and families through death, injury, and relocation. (2)The earthquake devastated Nepal’s infrastructure, including homes, offices, factories, roads, bridges, communications, and other facilities.
 (3)American citizens were also killed in the widespread destruction caused by the earthquake. (4)Six American servicemembers and 2 members of the Nepalese Army lost their lives in a helicopter accident while working to relieve the suffering of the Nepalese people following the earthquake.
 (5)The World Bank and the Government of Nepal conducted a post disaster needs assessment that estimated almost $6,700,000,000 in sector specific damage, losses, and recovery needs.
 (6)In Nepal, which is one of the poorest countries in the world— (A)an estimated 25 percent of the population lives on less than $1.25 per day;
 (B)there is a 46-percent unemployment rate, with the majority of the population engaged in subsistence agriculture;
 (C)only 25 percent of Nepalese participate in the formal banking system, with the majority of Nepalese severely lacking access to credit and financial services, making accessing credit for rebuilding difficult; and
 (D)has one of the slowest economic growth rates in the region. (7)The geography of Nepal poses a significant challenge to relief, reconstruction, and development that requires extraordinary efforts and assets to overcome.
 (8)The United States Government, the Government of Nepal, and civil society organizations have invested in disaster risk reduction efforts for nearly 20 years. Those efforts have reduced suffering and prevented greater loss of life and property.
 (9)In recent years, the Government and people of Nepal have taken important steps forward to resolve civil conflict, reconcile, and promote economic growth and development.
 (10)Nepal has qualified for the Millennium Challenge Corporation Threshold Program and has been selected for a Millennium Challenge Corporation Compact, based on its performance on key selection criteria.
 (11)The earthquake has significantly increased the costs and uncertainty of doing business in Nepal. 4.Statement of policyIt is the policy of the United States, in partnership with the Government of Nepal and in coordination with the international community—
 (1)to support the sustainable recovery and rebuilding of Nepal in a manner that— (A)encourages greater economic growth;
 (B)embraces the independence, resilience, and democratic governance of Nepal; (C)supports collaboration with the Government of Nepal and consultation with Nepalese and international civil society and including the participation of affected communities in planning and implementing recovery and reconstruction;
 (D)ensures that the National Reconstruction Authority institutes strong internal accounting and accountability measures;
 (E)seeks to reach the most severely affected communities, particularly those who live in hard-to-reach areas or who are otherwise marginalized;
 (F)seeks to address the vulnerability of young girls and boys who are often at much higher risk of trafficking, sexual exploitation, child labor, and other forms of abuse during emergencies;
 (G)prohibits the participation of the United States in any construction effort, which uses forced or child labor, unregistered recruitment agencies, or pays wages through means other than directly to the laborer or to their bank account;
 (H)promotes compliance with Nepalese labor law and internationally recognized core labor standards, as set forth in the International Labor Organization Declaration on Fundamental Principles and Rights at Work and its followup;
 (I)harnesses the energy of youth, who make up 33 percent of Nepal’s population, to rebuild Nepal; (J)includes regulatory reforms that improve the environment for investors;
 (K)supports the role of women in the reconstruction and recovery effort; (L)rebuilds in ways that foster resilience to future earthquakes, landslides, and other natural disasters that threaten Nepal;
 (M)enables a rapid return to school for children, including the rapid construction and effective utilization of medium-term temporary school structures; and
 (N)coordinates activities with the Millennium Challenge Corporation and other agencies to assure the optimal efficiency and effectiveness of United States efforts;
 (2)to encourage all international donors to contribute and coordinate in a transparent manner and report all contributions through international mechanisms to enable the most efficient allocation of all reconstruction resources;
 (3)to ensure that ongoing development investments in health, education, economic growth, food security, and other areas continue, where appropriate, and are not diverted to other purposes;
 (4)to affirm and build a long-term partnership with Nepal in support of providing a foundation for economic growth and sustainability through investments—
 (A)in essential infrastructure, including transport, financial services, and energy; (B)to rebuild Nepal’s competitiveness and private sector in order to foster employment generation, including policies to encourage investment and open world consumer markets to Nepalese exports;
 (C)in food security and rural and agricultural development, particularly of food staples and other crops that provide economic growth and build lasting food security; and
 (D)that recognize and address how obstacles related to gender limit, hinder, or suppress the economic productivity and gain of women;
 (5)to ensure, with the Government of Nepal, that affected children are protected from potential violence, abuse, neglect, and exploitation and have the ability to access child protection services, including psychosocial support;
 (6)to support, in coordination with other donors— (A)the institutional development and capacity building of the Government of Nepal at the national, local, and community levels so that the Government of Nepal can ensure basic services for its population, including health care, education, and other basic social services;
 (B)contributions to a multilateral trust fund that will be established to enhance the reconstruction and rebuilding of Nepal;
 (C)the Government and people of Nepal to lead the vision for reconstruction and rebuilding of Nepal; and
 (D)communities to fully participate in the recovery and reconstruction process, by employing local labor, as appropriate, and consulting local leaders, affected communities, and civil society for their experience and vision; and
 (7)to address the stateless populations in Nepal, including Tibetan communities, who— (A)are least likely to receive support through the regular government systems; and
 (B)may have particularly greater or different needs. 5.Technical and financial assistance (a)In generalSubject to the availability of funds, the President may provide technical and financial assistance for programs that—
 (1)improve Nepal’s basic infrastructure following the earthquakes in affected communities; (2)support economic growth, including through agriculture and small-scale enterprise opportunities;
 (3)promote health and basic education programs; and (4)support democracy programs that promote political reforms, as appropriate, including strengthening democratic institutions and rule of law.
 (b)Fast-Track of investment feasibility and assessment studiesThe Director of the United States Trade and Development Agency may proactively explore and provide accelerated response in Nepal for—
 (1)project identification and investment analyses; (2)trade capacity building and sector development activities, including technical assistance and feasibility studies that support investments in infrastructure that contribute to overseas development; and
 (3)trade capacity building and sector development assistance supporting the establishment of industry standards, rules, regulations, market liberalization, and other policy reform, with a particular focus on engineering and construction.
				6.Reports
 (a)Report on impact of disaster risk reduction effortsNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit a report to the appropriate congressional committees that—
 (1)assesses the effectiveness of United States investments in Nepal in disaster risk reduction and earthquake resilience during the 20-year period ending on the date of the enactment of this Act; and
 (2)includes a set of recommendations for how the efficiency and effectiveness of disaster risk and recovery programs can be improved in Nepal and other countries with substantial disaster risk and recovery programming.
 (b)Report on humanitarian relief effortsNot later than 1 year after the date of the enactment of this Act, the Administrator, in consultation with the Secretary of Defense, shall submit a report to the appropriate congressional committees that—
 (1)describes the cost, effectiveness, timeliness, and impact of the international humanitarian and reconstruction assistance provided to Nepal; and
 (2)includes an assessment of the efforts of the United States to prevent corruption during the humanitarian response and reconstruction work.
 (c)Report on impediments to Nepal’s recoveryNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other appropriate departments and agencies, shall submit a report to the appropriate congressional committees that includes—
 (1)a description of the impediments to Nepal’s recovery efforts, including the flow of goods and services to and from Nepal;
 (2)a strategy to address and mitigate political, diplomatic, and economic challenges to reconstruction efforts, including ensuring the efficient use, and timely distribution, of United States Government assistance;
 (3)an assessment of the impact of any impediments to energy resources, tourism, medical care, educational institutions, and the housing sector;
 (4)an assessment of the effects of these impediments to ongoing United States Government assistance programs throughout Nepal, including those not directly related to earthquake recovery activities; and
 (5)a detailed summary of any United States Government bilateral and multilateral efforts to enlist bilateral or multilateral support to mitigate political, diplomatic, and economic challenges to Nepal’s recovery.
 (d)Quarterly briefingsThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of any other appropriate departments and agencies, shall provide quarterly briefings through the end of fiscal year 2018 to the appropriate congressional committees on the efforts of the United States Government to ensure the efficient and effective distribution of United States assistance to contribute to Nepal’s recovery and to carry out the objectives of this Act.
			
